Case 2:19-cv-00070-JRG-RSP Document 346 Filed 07/20/20 Page 1 of 4 PageID #: 16222



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

    GREE, INC.,                                     §
                                                    §
                 Plaintiff,                         §
                                                    §
    v.                                              §
                                                              Case No. 2:19-cv-00070-JRG-RSP
                                                    §
    SUPERCELL OY,                                   §
                                                    §
                 Defendant.                         §
                                                    §

                                      MEMORANDUM ORDER

          Before the Court is Defendant Supercell Oy’s (“Supercell”) Motion to Strike the

   Testimony of GREE, Inc.’s Technical Expert, Dr. Robert Akl, Relating to Improper Claim

   Constructions (“Motion”). Dkt. No. 205. Supercell’s Motion seeks to strike Dr. Robert Akl’s

   opinions in Rebuttal Expert Report of Dr. Robert Akl, D.Sc. Regarding Validity of United States

   Patent Nos. 9,604,137; 9,956,481; 9,774,655; and 9,795,873 (“Akl Rebuttal Report”) regarding

   the term “shooting effective range”. The Court identifies these opinions as cited at ¶¶469-475,

   ¶¶508-511, and ¶¶567-572. Dkt No. 205-2. After due consideration, the Court DENIES the

   Motion.

          I.      BACKGROUND

          On May 8, 2020, the Court issued a Claim Construction order construing, among other

   terms, the term “shooting effective range” in U.S. Patent No. 9,798,873. Dkt. No. 175. The Court

   construed “shooting effective range” to mean a “range in which an attack target can be hit.” Id. at

   49. The Court noted that “[t]he issue in dispute is whether ‘shooting effective range’ in the ‘873

   Patent is a range within which shooting necessarily is effective.” Id. at 48.




                                                   1/4
Case 2:19-cv-00070-JRG-RSP Document 346 Filed 07/20/20 Page 2 of 4 PageID #: 16223



            GREE’s expert, Dr. Robert Akl (“Dr. Akl”) served the Akl Rebuttal Report in which he

   challenges Supercell’s expert’s invalidity opinions. Dkt. No. 205-2. In his report Dr. Akl opines

   that certain prior art does not meet the limitation “display a frame indicative of a shooting

   effective range in accordance with a position of the first touch operation.” Id. Supercell’s Motion

   seeks to strike these opinions. Dkt. No. 205.

            II.    LEGAL STANDARD

            Claim construction is a matter of law “exclusively” within the Court’s purview. Markman

   v. Westview Instruments, Inc., 517 U.S. 370, 387 (1996). Experts can offer opinions on how a

   court’s claim constructions should be applied to the facts of a case, but when an expert’s

   testimony is based on an “incorrect understanding of the claim construction,” the Court “must

   disregard the testimony. Cordis Corp. v. Boston Sci. Corp., 658 F.3d 1347, 1357 (Fed. Cir.

   2011).

            III.   ANALYSIS

            Supercell argues that Dr. Akl improperly opines that the scopes and iron sights of alleged

   prior art do not meet the claim language. Dkt. No. 205 at 7. Supercell asserts that “his reasoning

   is simply that there are ‘certain areas of the scope’ where a target will not be hit” and that “his

   opinion is that an attack target must hit everywhere within the frame, in order to meet the claim

   language.” Id. The argument continues that Dr. Akl’s opinion “requires that a target within the

   scope is necessarily hit in all areas of the scope” and that it contradicts and disregards the Court’s

   claim construction for “shooting effective range.” Id.

            GREE counters that this argument mischaracterizes Dr. Akl’s testimony by claiming that

   “his opinion is that an attack target must hit everywhere within the frame, in order to meet the

   claim language.” Dkt. No. 233 at 2. GREE asserts that Dr. Akl actually testified that “if they are



                                                   2/4
Case 2:19-cv-00070-JRG-RSP Document 346 Filed 07/20/20 Page 3 of 4 PageID #: 16224



   in some areas of the scope within the area of the scope, then it cannot be hit.” Id. at 4, citing Dkt.

   No. 233-3 at 11.

           The Court construed “shooting effective range” in the Claim Construction Order as a

   “range in which an attack target can be hit.” Dkt. No. 175. The Court noted that “[t]he issue in

   dispute is whether ‘shooting effective range’ in the ‘873 Patent is a range within which shooting

   necessarily is effective.” Id. at 48.

           Inverting the statement “if it is a range in which an attack target can be hit, it is a shooting

   effective range” yields the statement “if it is not a range in which an attack target can be hit, it is

   not a shooting effective range.” Likewise, “if it is a range in which an attack target cannot be hit,

   it is not a shooting effective range.” If there is a point in an accused “shooting effective range”

   wherein an attack target can’t be hit, then it is not within a shooting effective range as construed

   by this Court.

           To support Supercell’s Motion, Supercell cites Dr. Akl’s deposition twice. Dkt. No. 205

   at 6-7. The cited exchanges are reproduced here.

                    “A. Here the targets is, you can only hit where – so the target is
                    away from the crosshairs so you cannot hit them. They have to be
                    in the crosshairs. So I provide a couple different examples where
                    the target cannot be hit.
                    So in this specific example, the target is not in the crosshairs. So
                    they cannot be hit.”

                    “Q. So I just want to make sure, going back to paragraph 470 and
                    the issue with the crosshairs, the target can be hit if the crosshairs
                    are over the target, correct? [objection omitted]
                    The Witness: Yes.”

           Supercell asserts that this exchange shows that “[t]here is no dispute that a target that is

   within the scope and/or iron sight of the alleged prior art can, in certain instances, be hit.” Dkt.




                                                     3/4
Case 2:19-cv-00070-JRG-RSP Document 346 Filed 07/20/20 Page 4 of 4 PageID #: 16225



      No. 205 at 6. 1 These “certain instances,” as shown by the cited testimony, are when the target is

      in the crosshairs. Id. The consequential reality of these instances is that when a target is within

      the scope and/or iron sight of the alleged prior art, and is not in the crosshairs, then the target

      necessarily cannot be hit. If the target necessarily cannot be hit, it is not a “shooting effective

      range” as the Court has construed it.
  .
                Supercell might argue that the crosshairs may be moved over the target, making the target

      within a shooting effective range. This raises the question whether, until those crosshairs are

      moved, the target is not within a shooting effective range. After reviewing the cited sections of

      the Akl Rebutal Report, the Court does not find that Dr. Akl has improperly construed “shooting

      effective range.” Whether the prior art meets the limitation is a question of fact.

                IV.     CONCLUSION

                In sum, the Court finds that Dr. Akl has not improperly construed “shooting effective

      range” in the Akl Rebuttal Report. Therefore, the Court DENIES Supercell’s Motion.
              SIGNED this 3rd day of January, 2012.
                SIGNED this 20th day of July, 2020.




                                                             ____________________________________
                                                             ROY S. PAYNE
                                                             UNITED STATES MAGISTRATE JUDGE




      1
          Emphasis added.

                                                       4/4
